Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election without traverse of claims 1–4 in the reply dated November 4, 2022 is acknowledged.  Claims 5–13 are withdrawn from consideration.
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement dated August 23, 2021 has been considered.
Claim Objections
	Claims 2 and 4 are objected to because of informalities. Appropriate correction is required.
	In the paragraph beginning with “a second group memory pillar,” the claim limitations “the other select gate line” lacks proper antecedent basis.
Drawing Objections
	At least Figures 4 and 13 should be designated by a legend such as --Prior Art-- because
only that which is old is illustrated. See MPEP §608.02(g).
	Figures 4 and 13 of the instant application are identical to Figures 2 and 11 of US patent 10,269,828 B2 (“patent ‘828”).  Thus, Figures 2 and 11 patent ‘828 demonstrate Figures 4 and 13 of the instant application are old.
	It is unclear what other figures of the instant application reflect prior art. Thus, Applicant
should review the figures in the instant application and correct the record accordingly. See
MPEP §2004 (describing scenario 7), MPEP §2011 (describing how to correct the record).
	Corrected Drawings in compliance with 37 C.F.R. §1.121(d) are required in reply to the
Office action to avoid abandonment of the application. The replacement sheet(s) should be
labeled “Replacement Sheet” in the page header (as per 37 C.F.R. §1.84(c)) so as not to obstruct
any portion of the Drawing figures. If the changes are not accepted by the examiner, the
applicant will be notified and informed of any required corrective action in the next Office
action. The objection to the Drawings will not be held in abeyance.
Specification Objections
	The disclosure is objected to because of the informalities described below. Appropriate
correction is required.
	The Specification describes Figures 4 and 13  as part of the inventive features of the instant application. See Specification at ¶¶ 44–50, 97–100 (describing Figures 4 and 13 in the “Detailed Description” section of the Specification).  However, as discussed above in Section (VI), these figures are old.  The description of these figures should be moved to a “Background” section of the disclosure. See MPEP 608.01(c).
	It is unclear what other figures of the instant application reflect prior art. Thus, Applicant
should review the figures in the instant application and correct the record accordingly.  See
MPEP §2004 (describing scenario 7), MPEP §2011 (describing how to correct the record).
35 U.S.C 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 	otherwise available to the public before the effective filing date of the claimed invention.






Claims 1–4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Futatsuyama et al. (US 10,269,828 B2)(“Futatsuyama”).

Regarding claim 1, Futatsuyama disclose: 
	A memory system comprising: 
	a first word line provided in a first layer; a second word line  provided in the first layer and configured to be controlled independently from the first word line; a third word line provided in a second layer being adjacent to the first layer in a vertical direction; a fourth word line provided in the second layer and configured to be controlled independently from the third word line; a fifth word line provided in a third layer being adjacent to the second layer in the vertical direction; a sixth word line provided in the third layer and configured to be controlled independently from the fifth word line; a plurality of memory pillars each extending in the vertical direction to be sandwiched by the first word line and the second word line, sandwiched by the third word line and the fourth word line, sandwiched by the fifth word line and the sixth word line (see Annotated Figure 5 (depicting first–sixth word lines (1–6), first–third layers (Layer 1–Layer 3), and pillars), 
	and each including a first memory cell facing the first word line, a second memory cell facing the second word line, a third memory cell facing the third word line, a fourth memory cell facing the fourth word line, a fifth memory cell facing the fifth word line[,] and a sixth memory cell facing the sixth word line (see Figure 11 (depicting memory cells MT0–MT7));
	 and a control circuit (Figure 1: 3; see also 3:9–10).


	
    PNG
    media_image1.png
    864
    1155
    media_image1.png
    Greyscale

	Claim 1 is an apparatus claim that recites first–sixth word lines, first–third layers, first–sixth memory cells, a plurality of pillars, and a control circuit.  “[A]pparatus claims cover what a device is, not what a device does.”  MPEP 2114(II)(emphasis original).  As discussed above, Figures 1, 5, and 11 of Futatsuyama clearly anticipate the structure of the apparatus. 
	Claim 1 further recites the manner in which the control circuit operates.  Because the claim does not include other structural limitations, the manner in which the apparatus operates does not distinguish it  from the prior art apparatus.  See MPEP 2114(II).
	Moreover, the MPEP explains that Examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See MPEP 2112.01(I) (“Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent”).
	  As discussed above, the structural limitations of claim 1 are taught by Figures 1, 5, and 11 of Futatsuyama.  The claim further recites the manner in which the control circuit operates, by reciting an order of program operations performed on the first–sixth memory cells.  The manner in which the control circuit operates does not impart any additional structure to the apparatus.  	Row decoder 3 of Figure 1 “applies voltages to various wirings used for selecting the row direction”  (Futatsuyama at 3:9–10), and at least Figure 16 depicts voltages applied to word lines in a program operation.  The row decoder of Futatsuyama applies various programming voltages to word lines and the claim does not require any specific structure of the control circuit, thus the row decoder would also be capable of applying programming voltages in the order required by the claim language. 
	Because the prior art apparatus is substantially identical to claimed apparatus, the claimed functions are presumed inherent in the prior art apparatus. See MPEP 2112.01(I)(“Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent”).  This presumption is rebuttable by Applicant either (1) showing the prior art device and claimed device are not the same or (2) providing evidence that the prior art device is incapable of performing the claimed functions. See In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(“When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence. See MPEP 2145(I).

Regarding claim 2, Figure 5 of  Futatsuyama discloses: 
	a first select gate line (SGD1) configured to control a first memory string provided with each of the plurality of memory pillars including the first memory cell, the third memory cell and the fifth memory cell (see Annotated Figure 5);
	 and a second select gate line (SGD2) configured to control a second memory string provided with each of the plurality of memory pillars including the second memory cell, the fourth memory cell and the sixth memory cell (see Annotated Figure 5), 
	wherein each of the plurality of memory pillars includes a first group memory pillar sandwiched by the first select gate line and the second select gate line, a second group memory pillar being adjacent to the first select gate line or the second select gate line, and sandwiched by the first select gate line or the second select gate line and the other select gate line (See Annotated Figure 5 (depicting a Second Memory Pillar positioned between select gate SGD2 and SGD4 (“the other select gate line”)).
	The claim further recites the manner in which the control circuit operates (i.e. performing initial write operations).  As discussed in the rejection of claim 1, the manner in which control circuit operates does not distinguish it from the prior art apparatus, and claimed functions of an apparatus are inherent when the prior art apparatus is substantially identical to the claimed apparatus.

Regarding claim 3, Futatsuyama discloses: 
	a seventh word line provided in a fourth layer being adjacent to the third layer in the vertical direction; and an eighth word line provided in the fourth layer and configured to be controlled independently from the seventh word line, wherein each of the plurality of memory pillars is sandwiched by the seventh word line and the eighth word line (see Annotated Figure 5), 
	each of the plurality of memory pillars further includes a seventh memory cell  facing the seventh word line and an eighth memory cell facing the eighth word line (see Figure 11 (depicting memory cells MT0–MT7)).
	The claim further recites the manner in which the control circuit operates (i.e. performing and initial write operation and first–third write operations).  As discussed in the rejection of claim 1, the manner in which control circuit operates does not distinguish it from the prior art apparatus, and claimed functions of an apparatus are inherent when the prior art apparatus is substantially identical to the claimed apparatus.

Regarding claim 4, Figure 5 of  Futatsuyama discloses: 
	a first select gate line (SGD1) configured to control a first memory string provided with each of the plurality of memory pillars including the first memory cell, the third memory cell, the fifth memory cell and the seventh memory cell (see Annotated Figure 5);
	 and a second select gate line (SGD2) configured to control a second memory string provided with each of the plurality of memory pillars including the second memory cell, the fourth memory cell, the sixth memory cell and the eighth memory cell (see Annotated Figure 5), 
	wherein each of the plurality of memory pillars includes a first group memory pillar sandwiched by the first select gate line and the second select gate line, a second group memory pillar being adjacent to the first select gate line or the second select gate line, and sandwiched by the first select gate line or the second select gate line and the other select gate line (See Annotated Figure 5 (depicting a Second Memory Pillar positioned between select gate SGD2 and SGD4 (“the other select gate line”)).
	The claim further recites the manner in which the control circuit operates (i.e. performing initial write operations).  As discussed in the rejection of claim 1, the manner in which control circuit operates does not distinguish it from the prior art apparatus, and claimed functions of an apparatus are inherent when the prior art apparatus is substantially identical to the claimed apparatus.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirakawa et al. (US 10,672,478 B2)(“Shirakawa”).

Regarding claim 1, Shirakawa discloses: 
	A memory system comprising: 
	a first word line (Figure 5: WLe0) provided in a first layer; 
	a second word line (Figure 5: WLo0) provided in the first layer and configured to be controlled independently from the first word line;
	 a third word line (Figure 5: WLe1) provided in a second layer being adjacent to the first layer in a vertical direction; 
	a fourth word line (Figure 5: WLo1) provided in the second layer and configured to be controlled independently from the third word line; 
	a fifth word line (Figure 5: not shown WLe2; see also Figure 8) provided in a third layer being adjacent to the second layer in the vertical direction;
	 a sixth word line (Figure 5: not shown WLo2; see also Figure 8) provided in the third layer and configured to be controlled independently from the fifth word line; 
	a plurality of memory pillars (Figure 5: MP0–MP7) each extending in the vertical direction to be sandwiched by the first word line and the second word line, sandwiched by the third word line and the fourth word line, sandwiched by the fifth word line and the sixth word line, 
	and each including a first memory cell (Figure 8: MT0 connected to WLe0) facing the first word line, 
	a second memory cell (Figure 8: MT0 connected to WLo0) facing the second word line, 
	a third memory cell (Figure 8: MT1 connected to WLe1)  facing the third word line, 
	a fourth memory cell (Figure 8: MT1 connected to WLo1)  facing the fourth word line, 	a fifth memory cell (Figure 8: MT2 connected to WLe2) facing the fifth word line[,]
	and a sixth memory cell (Figure 8: MT2 connected to WL02) facing the sixth word line; 
	and a control circuit (Figure 1: 200, 160, 170, 150, 130, 120) configured to perform an initial write operation (Figure 11: S15, S16) in which a threshold voltage of a subject memory cell is increased from a first level (Figure 9: less than Vcut1) to a second level (Figure 9: Er) (see 12:52–58, 13:37–48, 14:6–17, 16:37–38), 
	the first level corresponding to an erased state (Figure 9: over-erased state corresponding to a threshold voltage less than Vcut1), the second level corresponding to a level no less than a minimum voltage supplied in a read operation (Figure 9: threshold voltage greater than Vcut1),
	 a first write operation (Figure 25: lst) after the initial write operation and a second write operation (Figure 25: 2nd) after the first write operation (see also Figure 11: S18), 
	wherein the control circuit is configured to perform the initial write operation on the third memory cells and the fourth memory cells (see 12:36–57, 13:59 – 14:17 (describing performing the pre-programming operation on any word line WLi)),
	 the first write operation on the third memory cells (Figure 25: 8),
	 the first write operation on the fourth memory cells (Figure 25: 8),
	 the second write operation on the fifth memory cells (Figure 25: 48), 
	the second write operation on the sixth memory cells (Figure 25: 48),
	 and the initial write operation on the first memory cells and the second memory cells (see 12:36–57, 13:59 – 14:17 (describing performing the pre-programming operation on any word line WLi)).
Related Prior Art
	The prior art described below is considered relevant to Applicant’s disclosure.
	Figure 4 of Nagadomi et al (US 8,582,369 B2)(“Nagadomi”) depicts a memory device comprising word lines 41a–41h arranged in layers.  The device does not include different word lines (e.g. a first word line and a second word line) arranged in the same layer as recited in claim 1.  Nagadomi further discloses an “EP distribution write” operation to “raise the threshold voltage distribution of the memory cell . . . from the threshold distribution E to the threshold distribution EP.”  Nagadomi at 8:14–18; see also Figure 6, 11.  The EP distribution write operation of Nagadomi is similar to the “EP operation” disclosed in the instant application.  See e.g. Specification at ¶ 118.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRETELIA GRAHAM whose telephone number is (571)272-5055. The examiner can normally be reached Mon-Fri (9am-5pm).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kretelia Graham/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        November 17, 2022